ACCEPTED
                                                                                                                                                  04-15-00537-CV
                                                                                                                                      FOURTH COURT OF APPEALS
                                                                                                                                           SAN ANTONIO, TEXAS
                                                                                                                                             9/3/2015 10:38:48 AM
                                                                                                                                                   KEITH HOTTLE
                                                                                                                                                           CLERK

                                                             NO. 04-15-00537-CV

JOSHUA KALINCHUK,                                                             §                  IN THE FOURTH DISTRICT
                                                                                                                              FILED IN
     Appellant,                                                               §                                        4th COURT OF APPEALS
                                                                              §                                         SAN ANTONIO, TEXAS
V.                                                                            §                  COURT OF              09/3/2015 10:38:48 AM
                                                                                                                      APPEALS
                                                                              §                                            KEITH E. HOTTLE
JP SANCHEZ CONSTRUCTION CO.,                                                  §                                                 Clerk
      Appellee.                                                               §                  SAN ANTONIO, TEXAS

                                                      ENTRY OF APPEARANCE

            Comes now, Karen L. Landinger, and makes her entry of appearance as lead appellate

counsel for Appellee JP SANCHEZ CONSTRUCTION CO.

            1.          The necessary information for Karen L. Landinger is as follows:

                        Karen L. Landinger
                        State Bar No. 00787873
                        COKINOS, BOSIEN & YOUNG
                        10999 West IH-10, Suite 800
                        San Antonio, Texas 78230
                        (210) 293-8700 (Office)
                        (210) 293-8743 (Direct)
                        (210) 293-8733 (Fax)
                        klandinger@cbylaw.com

            2.          Please forward all notices, orders, correspondence and communication to Ms.

Landinger at the above provided information.




KLL\SLD\G:\WPDOCS\4538002\KALINCHUK V. JP SANCHEZ CONST CO\PLEADINGS\APPEALS\JP SANCHEZ - ENTRY OF APPEARANCE - KAREN LANDINGER.WPD
PAGE 1 OF 3
                                                                                     Respectfully submitted,

                                                                                     COKINOS, BOSIEN & YOUNG




                                                                                     By        /s/ Karen L. Landinger
                                                                                                 KAREN L. LANDINGER
                                                                                                 State Bar No. 00787873
                                                                                                 klandinger@cbylaw.com
                                                                                                 MARC A. YOUNG
                                                                                                 State Bar No. 22201500
                                                                                                 myoung@cbylaw.com
                                                                                                 ANDRES R. GONZALEZ
                                                                                                 State Bar No. 24032240
                                                                                                 agonzalez@cbylaw.com
                                                                                                 10999 West IH-10, Suite 800
                                                                                                 San Antonio, Texas 78230
                                                                                                 (210) 293-8700 (Office)
                                                                                                 (210) 293-8743 (Direct - Landinger)
                                                                                                 (512) 610-1182 (Direct - Young)
                                                                                                 (210) 293-8752 (Direct - Gonzalez)
                                                                                                 (210) 293-8733 (Fax)

                                                                                     ATTORNEYS FOR APPELLEE




KLL\SLD\G:\WPDOCS\4538002\KALINCHUK V. JP SANCHEZ CONST CO\PLEADINGS\APPEALS\JP SANCHEZ - ENTRY OF APPEARANCE - KAREN LANDINGER.WPD
PAGE 2 OF 3
                                                    CERTIFICATE OF SERVICE

        I certify on September 3, 2015, I served a copy of the foregoing Entry of Appearance on the
parties listed below by electronic service and that the electronic transmission was reported as
complete. My email address is klandinger@cbylaw.com.

COUNSEL FOR APPELLANT
     Kurt B. Arnold
     J. Kyle Findley
     Cesar Tavares
     ARNOLD & ITKIN LLP
     6009 Memorial Drive
     Houston, Texas 77007
     (713) 222-3800 (Office)
     (713) 222-3850 (Fax)
     karnold@arnolditkin.com
     kfindley@arnolditkin.com
     ctavares@arnolditkin.com
     e-service@arnolditkin.com




                                                                                             /s/ Karen L. Landinger
                                                                                                 KAREN L. LANDINGER




KLL\SLD\G:\WPDOCS\4538002\KALINCHUK V. JP SANCHEZ CONST CO\PLEADINGS\APPEALS\JP SANCHEZ - ENTRY OF APPEARANCE - KAREN LANDINGER.WPD
PAGE 3 OF 3